Citation Nr: 1213249	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-38 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depressive disorder and/or posttraumatic stress disorder ("PTSD"), to include as secondary to service-connected residuals of gunshot wound to right lower extremity and/or service-connected scar, residuals of shell fragment wound to left side of head. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1975.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in North Little Rock, Arkansas, which denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

In November 2009, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this appeal.  In May 2010, the Board remanded the claim for additional development, specifically to obtain VA and Social Security Administration ("SSA") treatment records, and to afford the Veteran a VA mental health examination.  The examination occurred in September 2010, and in October 2011, the VA Appeals Management Center in Washington, DC, issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the Veteran's claim.  The claims folder has been returned to the Board for further appellate processing.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC"), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In his initial claim, the Veteran claimed entitlement to service connection for an acquired psychiatric disorder (claimed as depressive disorder).  However, during his November 2009 Board video conference hearing, he also averred that his treating VA mental health provider had diagnosed him with PTSD.  As discussed above, the Board previously remanded the Veteran's claim in order to obtain SSA and updated VA treatment records, and afford the Veteran a compensation and pension examination.  Unfortunately, review of the record reveals that the Veteran was never provided with VCAA notice advising him of the evidence necessary in order to substantiate a claim of entitlement to service connection for PTSD.

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This includes the duty to notify the claimant of any information needed to substantiate a claim.  As the Board observes that the Veteran was never provided with VCAA notice concerning how to substantiate a claim of entitlement to service connection for PTSD, regrettably, another remand is required to afford him such notice.

In addition, it appears that the most recent VA treatment reports of record are dated July 2010.  Where VA has constructive or actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record.").  As records in the possession of VA are deemed to be constructively of record, while the case is in REMAND status, an attempt should be made to obtain any mental health treatment records since July 2010.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran an updated VCAA letter informing him of the specific requirements for substantiating a claim of entitlement to service connection for PTSD.  The Veteran should be allowed sufficient time to respond.  

2.  The RO/AMC should obtain all available VA treatment records pertaining to the Veteran's acquired psychiatric disorders, including PTSD, major depressive disorder, a panic disorder, and any other psychiatric disorder(s) diagnosed, since July 2010.  Any records obtained must be associated with the claims folder.  Any negative response must also be noted in the claims folder.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

